Title: From George Washington to John Fairfax, 31 March 1789
From: Washington, George
To: Fairfax, John



Mount Vernon March ⟨31⟩ 1789

As I am now in the act of bidding an adieu to my home—for a longer time perhaps than I wish—I will inform you that it is my intention (if your exertion⟨s⟩ shall appear to deserve it) to make the wages of the year you are now engaged for Fifty pounds instead of Forty although I consider myself under no legal or honorary obligations to do so—my only motives for it being to encourage you to use every endeavour in your power to promote my interest, under the orders and directions of my Nephew the Majo⟨r⟩, who will be entrusted with the general management of all my concerns, during my absence.

I have a very good opinion of your honesty, sobriety & industry—and now is the time to give me proofs of your capacity and skill. For however necessary & important the three first are, they will not be sufficient without the latter. I have often remarked to you, and I repeat it once more; that contrivance in the arrangement of business, and a happy nack in having it executed by an observance of method; are the distinguishing characteristics of a good Manager. Indeed they are of such infinite consequence, that no Estate can be well conducted without; for unless the different kinds of business which occupy the labourers of every Plantation or Farm, can be brought into one view, and seen in time; and a due proportion of work is exacted from the hands, that are to perform it—the different kinds of work will forever be interfering with, and in the way of each other. Nor is there any way to avoid it but by looking forward in time—by judicious arrangemts—and by making those who are to execute it do what is reasonable & proper without suffering so much time to be spent in the house, under pretence of sickness; which is, in many cases, no other than the effect of Night walking and fatiegue.
It is with pain I receive the Saturday Nights reports, for no week passes away without a diminution of my stock—Nor is it less painful to me to see the condition of my work Horses—some dying, and others scarcely able to walk alone, and to these I might add, as a matter of no less concern & astonishment, that it is idle & vain for me to attempt to stall feed any kind of Meats; when I have only my expence for my troubled⟨,⟩ without a joint of meat which is fit to appear at a Gentlemans Table. But I will rest ⟨in⟩ hope, that all these things will undergo a change for the better.
I am not inclined to your bringing any ⟨horse⟩ here of your own. Mine are adequate to all the services that my business will require, & more would only add expence without prof⟨it⟩; for I need not tell you, that there m⟨ust⟩ be no ⟨more⟩ running about whilst I am abs⟨ent⟩ than if I was on the spot. Indeed I have too good an opinion of you to suppose it necessary to remind you of this act of justice.
As I have already given you plans of those Plantations which are placed under your immediate care—and have detailed the

business of each in the best manner my time and judgment would enable me to do; I shall add nothing more on this head than briefly to observe to you, that it is from the Major, with whom I shall corrispond, that you will receive further directions with respect to such matters as have not been detailed—or concerning any alterations in those which have.
If you have any matrimonial scheme in view, I do not wish to be a let or hindrance to the accomplishment of it—or to your bringing a wife into the family—She may eat with, and in all respects fare as you do. In all things that are reasonable and not inconvenient I am ready & willing to endulge you being your friend

Go: Washington

